Citation Nr: 1100457	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for peripheral neuropathy 
as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 
38 C.F.R. § 20.900(c) (2004).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2010).

The Veteran (Appellant) served on active duty from April 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied service connection 
for bilateral hearing loss and service connection for peripheral 
neuropathy (as secondary to hypertension). 

In October 2010, the Veteran testified at a video conference 
personal hearing from the RO in Los Angeles, California, before 
the undersigned Acting Veterans Law Judge in Washington, DC.  A 
transcript of the hearing was made and was associated with the 
claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran has experienced continuous bilateral hearing loss 
symptomatology since service separation.

3.  The Veteran currently has bilateral hearing loss disability.

4.  The current bilateral hearing loss disability is due to 
acoustic trauma during service.  

5.  In a written statement received in October 2010, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew the Substantive Appeal on the issue of service 
connection for peripheral neuropathy as secondary to 
hypertension.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2010).  

2.  The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the claim for service connection for 
peripheral neuropathy as secondary to hypertension.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal of Service Connection for Peripheral 
Neuropathy 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  In an October 2010 written 
statement, submitted prior to the promulgation of a decision in 
the appeal, the Veteran wrote that he wished to withdraw the 
issue of service connection for peripheral neuropathy as 
secondary to hypertension.  

As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue of service connection for 
peripheral neuropathy as secondary to hypertension, and it is 
dismissed.

Duties to Notify and Assist

Regarding service connection for bilateral hearing loss, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
bilateral hearing loss, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may establish the required nexus 
between his current hearing loss disability and his term of 
military service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 
352 (1992).

Hearing loss (also referred to as hearing "impairment") will be 
considered a disability for VA disability compensation purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of 
service connection for hearing loss, the threshold for normal 
hearing is from 0 to 20 decibels, with higher threshold levels 
indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Bilateral Hearing Loss

The Veteran contends that he was exposed to loud noises during 
service, that he has experienced continuous symptoms of bilateral 
hearing loss since service separation, and that the bilateral 
hearing loss that he now has is related to the in-service loud 
noise exposure.

Having considered all the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for bilateral hearing loss.  As an 
initial matter, the Board finds that the weight of the evidence 
demonstrates that the Veteran experienced exposure to loud noises 
during service.  The Veteran's service personnel records indicate 
that, during service, his primary duty was making dental 
prostheses from impression molds made by a dentist.  In a 
December 2007 statement, the Veteran reported that, while 
performing these duties in service, he was exposed to noise from 
turbine hand pieces, high-velocity suction devices, ultrasonic 
instruments and cleaners, vibrators, mixing devices, and model 
trimmers.  

At the October 2010 Board videoconference personal hearing, the 
Veteran's son-in-law testified that he was an engineer employed 
in the designing of loud speakers, and that, in order to work in 
his position, he was well-versed in the acoustic engineering.  He 
testified that the tools utilized by the Veteran during service 
created noises loud enough to cause hearing loss and, because the 
Veteran performed his duties onboard ships, the sounds were 
actually amplified.  (Hearing Transcript, pages 10-12).  
Considering the Veteran's in-service duties, report of exposure 
to loud noises in service, and the testimony of his son-in-law, 
the Board finds sufficient evidence of traumatic noise exposure 
during service.  

Reviewing the service treatment records, the Board notes that, in 
the December 1945 service discharge medical examination report, 
the service medical examiner did not indicate performing a 
puretone threshold audiometric examination.  Instead, the 
examiner performed a "whisper test," which the examiner 
indicated showed normal hearing.  The Board finds that a normal 
whispered voice test can neither establish nor rule out the 
presence of a hearing loss disability, as defined in 38 C.F.R. § 
3.385.  In this case, in a July 2007 examination report, a VA 
examiner indicated that the in-service whisper voice test was not 
considered to be a valid test for hearing because it did not 
provide frequency specific or level specific information.  
Particularly in light of the Court's holding in Hensley v. Brown, 
5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements for hearing loss 
disability after service, the service examiner's indication that 
the whisper test showed normal hearing at service separation is 
without probative value, and has been disregarded in the Board's 
decision.

Although the Veteran's service treatment records do not indicate 
that the bilateral puretone threshold measurements at discharge 
met the VA criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385, audiometric testing was not conducted at service 
separation.  Moreover, such degree of disability at service 
separation is not required to establish service connection for 
hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a 
bar to service connection" where there is an absence of results 
of an in-service audiometric examination capable of being 
compared with the regulatory pure tone and speech recognition 
criteria).    

The Board finds that the weight of the evidence demonstrates that 
the Veteran experienced continuous symptomatology of bilateral 
hearing loss since service.  At the October 2010 Board personal 
hearing, the Veteran testified that he was discharged from 
service in December 1945 and began college in January 1946.  
During college, he found that his hearing had weakened to a 
degree that made attending lectures difficult unless he sat in 
the front row.  He also noted that, over the years, he had 
experienced continuous symptomatology of hearing loss, including 
the inability to hear his wife speaking from the next room.  
(Hearing Transcript, pages 9-10).  The Veteran stated that he 
lived with the hearing loss disorder until he started seeking VA 
treatment for his various disorders in January 2002.  (Hearing 
Transcript, page 6).  

The Board notes that the claims file does not contain any VA 
treatment records dated prior to May 2003.  However, in a July 
2004 VA treatment record, specifically an audiology note, the VA 
examiner confirmed that the Veteran had been given a VA hearing 
examination in April 2002.  Having performed an examination, the 
July 2004 VA examiner diagnosed mild to moderately-severe 
sensorineural hearing loss of both ears.  As treatment records 
indicate a diagnosis of bilateral hearing loss in July 2004, and 
the Veteran has reported a credible history of consistently 
experiencing hearing loss since immediately after discharge from 
service, the Board finds that the Veteran has experienced 
continuous symptomatology of bilateral hearing loss since 
service.  

The Board finds that the Veteran currently has bilateral hearing 
loss disability that meets the criteria for service connection 
for hearing loss disability at 38 C.F.R. § 3.385.  Reviewing 
post-service treatment records, the Board notes that, in a June 
2007 VA medical examination report, the VA examiner found that 
the Veteran had a hearing loss disability meeting the VA criteria 
under 38 C.F.R. § 3.385.  Therefore, the Board finds that the 
Veteran currently experiences sufficient hearing loss disability 
that meets the 38 C.F.R. § 3.385 regulatory criteria for service 
connection for hearing loss.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (finding that the requirement that there be 
a current disability is satisfied when the disability is shown at 
the time of the claim or during the pendency of the claim).

The Board finds that the evidence for and against the claim is at 
least in relative equipoise on the question of whether the 
Veteran's current bilateral hearing loss disability is related to 
the in-service noise exposure.  At the October 2010 Board 
personal hearing, the Veteran testified to in-service noise 
exposure and continuous symptoms of hearing loss since service.  
When asked about his post-service employment, the Veteran 
reported that, following discharge, he had attended college and 
then pursued a career in retail sales.  The Veteran testified 
that he did not experience any additional traumatic noise 
exposure following discharge.  (Hearing Transcript, pages 5-6).  
Also, during the Board personal hearing, the Veteran's son-in-
law, who has training and experience in the field of acoustics, 
testified that the Veteran's in-service duties, specifically 
working with loud tools aboard a ship, led to his current hearing 
loss disorder.  (Hearing Transcript, page 12).  Considering the 
Veteran's son-in-law's experience with acoustics, in the context 
of the Veteran's credible reports of continuous post-service 
symptoms of bilateral hearing loss, the Board finds the opinion 
to be of at least some probative value on the question of 
relationship of the Veteran's bilateral hearing loss to noise 
exposure in service. 

By contrast, in the June 2007 VA audiology examination report, 
the VA examiner, after diagnosing the Veteran with bilateral 
hearing loss, wrote that she could not determine whether the 
Veteran's hearing loss was connected to service without resorting 
to speculation.  Specifically, the VA examiner stated that she 
did not have the claims file or service treatment records 
available for review, and, therefore, could not ascertain the 
cause of the Veteran's hearing loss without resorting to mere 
speculation. 

In an August 2007 addendum to the July 2007 VA audiology report, 
a VA clinician, having reviewed the claims file, opined that it 
was less likely than not that the Veteran's current hearing loss 
was due to in-service acoustic trauma.  In the conclusions, the 
VA clinician noted that the service treatment records did not 
contain any notations indicating complaints of or treatment for a 
hearing or ear condition.  The VA examiner also wrote that the 
Veteran's hearing from discharge was found be normal, according 
to a whisper test.  The VA examiner noted that a whisper test is 
not considered to be a valid test for hearing because it provides 
neither frequency specific or level specific information.  
However, the VA clinician also noted that, in March 1947, the 
Veteran filed respective claims for service connection for a 
scalp condition and pneumonia, but not for hearing loss.    

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the 
Board notes that the July 2007 VA examiner's opinion, noting an 
inability to determine whether the Veteran's bilateral hearing 
loss was related to service, is of no probative value in this 
matter.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) 
(finding that evidence that is inconclusive in nature cannot 
support a claim).  

Regarding the August 2007 VA clinician's addendum opinion, the 
Board finds that the August 2007 VA clinician, in reaching the 
conclusions, did not consider the Veteran's statements indicating 
continuous hearing loss since service.  Instead, the VA clinician 
merely noted that the Veteran's service treatment records did not 
include any record of complaints or treatment for a hearing loss 
disorder.  In this case, because no audiometric testing was 
conducted during service, and the nature of the in-service injury 
was acoustic trauma rather than physical injury or ear disease, 
it is not expected that treatment for hearing loss would be 
sought in service.  To require evidence of treatment in service 
is inconsistent with the nature of the development of hearing 
loss due to loud noise exposure, and is legal error.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms"); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack 
of contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim).

 Moreover, the August 2007 VA clinician noted that, although the 
Veteran filed claims for service connection in March 1947, he did 
not file such a claim for bilateral hearing loss at the time.  
However, as indicated above, the Board has found as a fact that 
the Veteran experienced essentially continuous hearing loss 
symptomatology since service separation.  The evidence includes 
the Veteran's October 2010 Board video conference personal 
hearing testimony that he noticed the hearing problems soon after 
service, but did not want to "own up to it" to his wife and 
himself.  (Hearing Transcript, pages 5-6).  As the August 2007 VA 
clinician ignored the Veteran's claims of continuous hearing loss 
since service, and based the opinion apparently only on the 
Veteran's understandable failure to file a claim for service 
connection soon after service and the absence of treatment for 
hearing loss in service, the Board finds that the August 2010 VA 
addendum opinion is of little probative value.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (finding that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects clinical data or other rationale to support the 
opinion).  

With regard to the relationship of the current bilateral hearing 
loss disability to service, the evidence shows essentially 
continuous post-service symptomatology of bilateral hearing loss 
that was subsequently diagnosed as a hearing loss disability that 
meets VA regulatory definition of hearing loss disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when . . . lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional). 

In addition, the Board finds that the weight of the competent 
opinion evidence is at least in relative equipoise on the 
question of whether the current bilateral hearing loss is related 
to the acoustic trauma in service.  The Veteran's son-in-law's 
opinion is of at least some probative value, the July 2007 VA 
examiner indicated that no opinion without resort to speculation 
was possible, while the August 2007 VA examiner's opinion is of 
little probative value because the bases of the 


opinion are factually inaccurate or legally erroneous.  For these 
reasons, and resolving reasonable doubt in the Veteran's favor, 
the Board finds that service connection for a bilateral hearing 
loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for peripheral neuropathy as secondary to 
hypertension is dismissed.
 
Service connection for bilateral hearing loss is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


